Ragan, C.
This is a suit in equity brought in the district court of Douglas county by Charity Smith against David T. Mount, in which she alleges that she is the owner and in possession of a part of lot 1 in Capitol Addition to the city of Omaha, and has been for about twenty-two years; that Mount had interfered, and was threatening to interfere, with her possession. She has no paper title to the property, but bases her title on adverse possession. The prayer of the petition is for an injunction restraining Mount from interfering with her possession, and to quiet and confirm the title to the property in her.
The answer of Mount was a general denial, and setting out his possession of the real estate described in plaintiff’s petition; that he had been in possession of it since 1886, and had erected a brick residence thereon in which he was living; that he derived his title from one Gilbert M. Hitchcock, who derived his title from the late Senator Hitchcock, and his title came from his wife, Annie M. Hitchcock, who *112owned the land as far back as 1869. The prayer of Mount’s answer was that the title to the real estate might be quieted and confirmed in him, and that the petition of Mrs. Smith might be dismissed.
There was a trial to the court, who rendered a decree dismissing the plaintiff’s suit, and quieting the title to the property in controversy in Mount, and Mrs. Smith appeals to this court.
All the essential points in this case, and the law applicable thereto, are stated in the case of Smith v. Hitchcock, 38 Neb., 104, decided at this term of court, and following the conclusion reached in that case, the decree of the district court in the case at bar is
Affirmed.
Ryan, C., concurs.
Irvine, C., having been of counsel in the case of Smith v. Hitchcock, 38 Neb., 104, took no part in the consideration and decision of this case.